DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 04/19/2022 in which claims 1,5,7,9,11,13-15 are currently amended. By this amendment, claims 1-15 are still pending in the application which have been previously indicated as allowable in the notice of allowance mailed on 05/04/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 was filed after the mailing date of the notice of allowance on 05/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 04/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT 10,797,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof with art filed on 05/09/2022 fails to teach or reasonably suggest, in the claimed combination:
As in claim 1: “…wherein the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, a control switch, and an electrochemical cell, wherein: the battery charging port and the battery discharging port are ports independent of each other; the battery charging port is connected to a first electrode of the electrochemical cell, wherein a second electrode of the electrochemical cell is connected to a first end of the control switch, and wherein a second end of the control switch is connected to the battery negative port; the protection integrated circuit is connected in parallel to the electrodes of the electrochemical cell, wherein the protection integrated circuit is further connected to a third end of the control switch; the battery discharging port is connected to the first electrode of the electrochemical cell; and the battery charging port is connected by using a charging connection cable and the battery discharging port is connected by using a discharging connection cable, wherein the charging connection cable is of a higher specification than that of the discharging cable, and wherein the charging connection cable of a charging path is comparatively wider and thicker than the discharging cable of a discharging path to provide reduced cable impedance”.
Claims 2-6 depend directly from claim 1 and thus are also allowed for the same reasons.
As in claim 7: “…wherein the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, at least one control switch, and an electrochemical cell, wherein the battery charging port and the battery discharging port are ports independent of each other, and wherein: the battery charging port is connected to a first electrode of the electrochemical cell via the at least one control switch; a second electrode of the electrochemical cell is connected to the battery negative port; the protection integrated circuit is connected in parallel to the electrodes of the electrochemical cell; and the battery charging port is connected by using a charging connection cable and the battery discharging port is connected by using a discharging connection cable, wherein the charging connection cable is of a higher specification than that of the charging cable, and wherein the charging connection cable of a charging path is comparatively wider and thicker than the discharging cable of a discharging path to reduce cable impedance”.
Claims 8-9 depend directly from claim 7 and thus are allowed for the same reasons.
As in claim 10: “…wherein the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, a control switch, and an electrochemical cell, wherein the battery charging port and the battery discharging port are ports independent of each other, and wherein: the battery charging port is connected to a first end of the control switch, and a second end of the control switch is connected to a positive electrode of the electrochemical cell; a negative electrode of the electrochemical cell is connected to the battery negative port; the protection integrated circuit is connected in parallel to two ends of the electrochemical cell, wherein the protection integrated circuit is further connected to a third end of the control switch; and the battery discharging port is connected to the first end of the control switch”.
Claims 11-12 depend either directly or indirectly from claim 10 and thus are allowed for the same reasons.
As in claim 13: “…wherein the terminal comprises a charging port, a load, and a charging and discharging circuit of the terminal, and a battery, and wherein: the charging and discharging circuit comprises a detection circuit, a protection circuit, and a power conversion circuit; the detection circuit is connected to the charging port of the terminal, wherein the detection circuit is further connected to the protection circuit, and wherein the protection circuit is further connected to the battery charging port; the power conversion circuit is connected to the load, wherein the power conversion circuit is further connected to the battery discharging port, and wherein: when the terminal is in a charging state, a charging current enters the terminal through the charging port of the terminal, and enters an electrochemical cell through the detection circuit, the protection circuit, and a control switch; and the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, a control switch, and an electrochemical cell, wherein: the battery charging port and the battery discharging port are ports independent of each other, the battery charging port is connected to a first electrode of the electrochemical cell, wherein a second electrode of the electrochemical cell is connected to a first end of the control switch, and wherein a second end of the control switch is connected to the battery negative port; the protection integrated circuit is connected in parallel to electrodes of the electrochemical cell, wherein the protection integrated circuit is further connected to a third end of the control switch; the battery discharging port is connected to the first electrode of the electrochemical cell; and the battery charging port is connected by using a charging connection cable and the 34Attorney Docket No. 43968-0536002 / 85144076US08 battery discharging port is connected by using a discharging connection cable, wherein the charging connection cable is of a higher specification than that of the discharging connection cable, and wherein the charging connection cable of a charging path is comparatively wider and thicker than the discharging cable of a discharging path to provide reduced cable impedance”.
Claims 14-15 depend either directly or indirectly from claim 13 and therefore are allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record. None of the prior art of record or art filed in IDS filed on 05/09/2022 fails to teach or reasonably suggest, among other patentable features, “…a control switch, and an electrochemical cell, wherein the battery charging port and the battery discharging port are ports independent of each other, and wherein: the battery charging port is connected to a first end of the control switch, and a second end of the control switch is connected to a positive electrode of the electrochemical cell; a negative electrode of the electrochemical cell is connected to the battery negative port; the protection integrated circuit is connected in parallel to two ends of the electrochemical cell, wherein the protection integrated circuit is further connected to a third end of the control switch; and the battery discharging port is connected to the first end of the control switch”, as recited in independent claims 1, 10, and 13, and the prior art of record either taken alone or in combination with art filed on 05/09/2022 also fails to teach or reasonably suggest, among other patentable features, “wherein the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, at least one control switch, and an electrochemical cell, wherein the battery charging port and the battery discharging port are ports independent of each other, and wherein: the battery charging port is connected to a first electrode of the electrochemical cell via the at least one control switch; a second electrode of the electrochemical cell is connected to the battery negative port; the protection integrated circuit is connected in parallel to the electrodes of the electrochemical cell; and the battery charging port is connected by using a charging connection cable and the battery discharging port is connected by using a discharging connection cable, wherein the charging connection cable is of a higher specification than that of the charging cable, and wherein the charging connection cable of a charging path is comparatively wider and thicker than the discharging cable of a discharging path to reduce cable impedance”, as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 5,844,325 to Waugh et al., (Waugh) discloses a dual battery controller utilizing motion sensor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.
The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 23, 2022